Case: 18-10127      Document: 00515054360         Page: 1    Date Filed: 07/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                      No. 18-10127                         FILED
                                                                       July 30, 2019

MICHAEL ALLEN BAKER,                                                  Lyle W. Cayce
                                                                           Clerk
              Plaintiff - Appellant

v.

TDCJ-CID; MAJOR DESSIE L. WARE; LORIE DAVIS, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE, CORRECTIONAL
INSTITUTIONS DIVISION,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:15-CV-202


Before KING, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Michael Allen Baker, Texas prisoner # 01654093, appeals the summary
judgment dismissal of his claims against Dessie Ware, a former Major at Price
Daniel Unit of the Texas Department of Criminal Justice, Correctional
Institutions Division (TDJC-CID); the TDCJ-CID; and Lorie Davis, the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-10127      Document: 00515054360         Page: 2    Date Filed: 07/30/2019



                                      No. 18-10127
director of the TDCJ-CID. We remand to the district court to provide sufficient
reasons for its summary judgment.
                                             I.
       On March 17, 2015, Baker, proceeding pro se and in forma pauperis, filed
a complaint alleging violations of his constitutional rights during his
incarceration at the Price Daniel Unit of the Texas Department of Criminal
Justice. 1 Baker asserts that prison officials failed to honor a slow eating pass,
which was issued by the medical department due to his prior gastric bypass
surgery, causing him physical harm and discomfort.
       The district court granted the defendants’ motion for summary judgment
on Baker’s claims that Ware was deliberately indifferent to his medical care in
violation of the Eighth and Fourteenth Amendments and that the TDCJ-CID
and Davis discriminated against him because of his disability in violation of
the Americans with Disabilities Act (ADA) and the Rehabilitation Act (RA).
Without clarification, the district court concluded that Baker “failed to provide
competent summary judgment evidence sufficient to demonstrate that a
genuine issue of material fact remains for trial,” and granted summary
judgment to defendants “for the reasons set forth in Defendants’ Motion.”
Baker timely appealed.
       On appeal Baker contends that the district court erred in granting the
defendants’ motion for summary judgment on his deliberate indifference, ADA,
and RA claims. He argues that the district court resolved genuine issues of
material fact on whether Ware interfered with his medically-issued slow eating
pass or had a policy against slow eating passes, whether he is disabled by the


       Baker amended his complaint on January 11, 2016, adding allegations regarding his
       1

treatment at the Alfred Hughes Unit. The claims pertaining to the Hughes Unit were severed
and transferred to the Western District of Texas. Baker filed a separate appeal of the
summary dismissal of that case. See Baker v. Armstrong, No.18-50334 (5th Cir. filed Apr. 23,
2018).
                                             2
    Case: 18-10127      Document: 00515054360      Page: 3    Date Filed: 07/30/2019



                                   No. 18-10127
limitations on his ability to eat, and whether he has been denied the benefits
of eating because of his disability. Additionally, Baker contends that the
district court abused its discretion by denying his motion for additional
discovery.
                                         II.
      We review a summary judgment de novo. Hernandez v. Velasquez, 522
F.3d 556, 560 (5th Cir. 2008). Summary judgment is appropriate where “there
is no genuine issue as to any material fact and the movant is entitled to
judgment as a matter of law.” FED. R. CIV. P. 56(a). “When deciding whether a
fact issue exists, we review the evidence and the inferences drawn from it in
the light most favorable to the nonmoving party.” Hernandez, 522 F.3d at 560.
      Discovery rulings are reviewed for abuse of discretion. D’Onofrio v.
Vacation Publ’ns, Inc., 888 F.3d 197, 208 (5th Cir. 2018).
                                         III.
      Federal Rule of Civil Procedure 56(a) provides that “[t]he court should
state on the record the reasons for granting or denying the motion” for
summary judgment. FED. R. CIV. P. 56(a). Even prior to the addition of this
provision to Rule 56(a) in 2010, “we have many times emphasized the
importance of a detailed discussion by the trial judge.” McIncrow v. Harris Cty.,
878 F.2d 835, 835–36 (5th Cir. 1989). When we have no notion of the basis for
the district court’s decision, “there is little opportunity for effective review.” Id.
at 836. “In such cases, we have not hesitated to remand the case for an
illumination of the court’s analysis through some formal or informal statement
of reasons.” Myers v. Gulf Oil Corp., 731 F.2d 281, 284 (5th Cir. 1984). A
statement of reasons for granting summary judgment usually proves “not only
helpful, but essential.” Id.; see also D’Onofrio, 888 F.3d at 210 n.13 (noting that
the district court erred by failing to state the reasons for granting summary
judgment but reversing on other grounds).
                                          3
     Case: 18-10127       Document: 00515054360         Page: 4    Date Filed: 07/30/2019



                                      No. 18-10127
       Our review is constrained because the district court failed to articulate
particular reasons or facts it relied on in granting summary judgment as to
any of Baker’s multiple claims and/or defendants’ immunity defenses. 2 We
decline to make these findings in the first instance. See, e.g., Ball v. LeBlanc,
792 F.3d 584, 592 (5th Cir. 2015) (The trial court’s “predicate findings of a
substantial risk of serious harm and officials’ deliberate indifference to the risk
are factual findings reviewed for clear error.”); Griffin v. United Parcel Serv.,
Inc., 661 F.3d 216, 222 (5th Cir. 2011) (the ADA requires courts to make an
individualized determination of whether an impairment constitutes a
disability).
       Because the district court gives no indication from which we can
accurately predict its basis for granting summary judgment, we cannot
adequately review its decision. See Myers, 731 F.2d at 284. Therefore, we retain
jurisdiction over this case but make a limited remand to the district court for
the sole purpose of providing, within ninety days after the entry of this remand,
a statement of reasons for its grant of summary judgment.
       REMANDED.




       2 Unsworn affidavits—which contain declarations that they are “true under penalty
of perjury and dated”—as well as the factual allegations in a verified complaint are adequate
summary judgment evidence. See Stewart v. Guzman, 555 F. App’x 425, 432 (5th Cir. 2014).
                                             4